DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, 11, the prior art and Nishiyama (US Patent No 7737829 B1) and Nakamura (US Patent No 8321081 B2) and Landau et al (US Patent No 8564403 B2) and Isikawa et al (US Patent No 9445358 B2) and Hong et al (US 20180165829 A1) either alone or in combination fails to teach the features of a communication control unit configured to control the first communicator and the second communicator, wherein the first communicator transmits transmission information including the movable object information to the server, the second communicator transmits the transmission information including the movable object information to the server via the communication base station, the second communicator communicates with the server for a larger volume of data than the first communicator at a time, or communicates with the server more frequently than the first communicator, the communication control unit causes the second communicator to transmit, selectively from the transmission information, specific transmission information including predefined movable object information to the server when the use determination unit determines that the movable object is not in use and when the second communicator is enabled to communicate with the communication base station, and the communication control unit causes the first communicator or the second communicator to transmit, selectively from the transmission information, transmission information different from the specific transmission information to the server.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641